Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 11, 2021

                                      No. 04-21-00038-CV

               IN THE INTEREST OF R.H.B., III AND C.D.B., CHILDREN,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-16615
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due on June 16, 2021. On June 11, 2021, appellant filed
an unopposed motion to extend the time in which to file the brief. Appellant’s counsel, Ms.
Jessica Lambert, stated she requested a supplemental clerk’s record “in April 2020.” Ms.
Lambert did not provide this court with a copy of her request, proof that payment has been made
for the supplemental record, or a list of the items she wishes included in the supplemental
record. Because Ms. Lambert did not provide this court with this information, this court is unable
to order the district clerk to file a supplemental record by a date certain.

        We GRANT the request for an extension of time and ORDER Ms. Lambert to file
appellant’s brief no later than August 2, 2021. Ms. Lambert is cautioned that further requests
for an extension will be disfavored absent extenuating circumstances.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court